NO. 12-09-00386-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                              §
IN RE:
                                              §              ORIGINAL PROCEEDING
DANIEL K. JOHNSON
                                              §


                                MEMORANDUM OPINION
       In this original proceeding, Daniel K. Johnson, appearing pro se, seeks a writ of
mandamus directing the trial court to vacate its order denying Johnson’s indigency status. He
also requests that the writ direct the trial court to vacate its order denying Johnson’s request for
the issuance of bench warrants or, alternatively, to vacate its order denying Johnson’s motion to
waive the attendance requirement set out in section 162.505 of the Texas Family Code. The
respondent is the Honorable Mark A. Calhoon, Judge of the 3rd Judicial District Court, Houston
County, Texas.
       Texas Rule of Appellate Procedure 52.3(k)(1)(A) requires that a petition for writ of
mandamus be accompanied by an appendix that contains, among other items, a certified or sworn
copy of the order complained of. In this proceeding, Johnson has furnished a copy of a docket
sheet containing the following notation: “Considered Petitioner’s request for issuance of bench
warrants for adoption hearing; denied motion for bench warrants; considered Petitioner’s motion
to waive attendance requirement pursuant to Family Code 162.505; no good cause found, request
denied; denied indigency status.”
       It is well established that except under limited circumstances not applicable here, a
docket sheet entry is not a substitute for a written order. E.g., In re Beck, 26 S.W.3d 553, 555
(Tex. App.–Dallas 2003, orig. proceeding); see Bailey–Mason v. Mason, 122 S.W.3d 894, 897
(Tex. App.–Dallas 2003, pet. denied) (for docket sheet to constitute a judgment, record must
indicate that trial court called docket notation to parties’ attention in open court or filed docket
sheet with clerk as judgment). Because Johnson has not furnished a copy of the written orders as
required by the rules of appellate procedure, he cannot show that he is entitled to mandamus
relief. See In re Supportkids, Inc., No. 05-04-01250-CV, 2004 WL 2050801, at *1 (Tex. App.–
Dallas 2004, orig. proceeding [mandamus dismissed]). Accordingly, Johnson’s petition for writ
of mandamus is denied.


                                                                BRIAN T. HOYLE
                                                                    Justice




Opinion delivered November 25, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2